Citation Nr: 1424602	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  11-16 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of left eye cataract surgery performed at the Ann Arbor VA medical center (VAMC) on May 18, 2006.


REPRESENTATION

Appellant represented by:	James Fausone, Esq.


ATTORNEY FOR THE BOARD

J, Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from May 1960 to May 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Cleveland, Ohio.

In September 2013, the Board requested an independent medical expert (IME) opinion.  Subsequently, a September 2013 IME medical opinion was obtained, the Veteran was provided with a copy, and he submitted additional argument by way of his representative in January 2014 and May 2014.


FINDING OF FACT

The Veteran does not have additional disability that was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or that is the result of an event that was not reasonably foreseeable, in performing left eye cataract surgery on May 18, 2006 at the Ann Arbor VAMC (or any subsequent related surgery).


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.CA. § 1151 for residuals of left eye cataract surgery are not met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2013); 38 C.F.R. § 3.361 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim of entitlement to compensation under 38 U.S.CA. § 1151 for residuals of left eye cataract surgery, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2013).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2013).  

The Board finds that a May 2009 VCAA letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009).  The letter informed the Veteran of what information or evidence was needed to support his claim, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  The letter also explained how VA assigns disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006).

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All of the Veteran's VA treatment records and consent forms have been associated with the claims file, and he has not identified any outstanding records relevant to his claim.  

VA's duty to assist also includes the duty to conduct a thorough and contemporaneous medical examination or a medical opinion.  38 U.S.C. § 5103A(d) (West 2002).  In September 2013, the Board requested an independent medical expert (IME) opinion because after a February 2010 VA medical opinion was provided, the Veteran submitted additional argument with articles in support of his contentions.  A September 2013 IME opinion was obtained from Dr. A.J., a Board certified ophthalmologist, which opinion  reflects that Dr. A.J. reviewed the claims file and addressed all of the questions posed by the Board and provided adequate rationales for his conclusions.  Therefore, the Board finds that the IME opinion from Dr. A.J. is sufficient upon which to base a decision with regard to the Veteran's claim, and that the duty to assist has been satisfied in this regard.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a veteran's qualifying additional disability in the same manner as if such additional disability was service-connected if the disability (or death) was caused generally by VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the disability or death was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  A qualifying disability may not be the result of a veteran's willful misconduct.  38 U.S.C.A. § 1151(a).

To determine whether a veteran has additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to the veteran's condition after such care or treatment has stopped.  38 C.F.R. § 3.361(b) (2013); see also 38 C.F.R. § 3.358(b)(1) (2013).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).

The Veteran contends that he incurred additional disability as a result of left eye cataract surgery performed on May 18, 2006 at the VA medical center in Ann Arbor, Michigan.

By way of background, a March 2006 VA ophthalmology record reflects the Veteran reported having difficulty driving at night.  His left eye visual acuity was noted as 20/30.  Diagnoses of bilateral cataracts and glaucoma suspect were recorded, and bilateral cataract surgery was planned.

On May 18, 2006, the Veteran underwent left eye cataract surgery (phacoemulsification and placement of a new intraocular lens) at the Ann Arbor VA medical center.  The Veteran signed a May 18, 2006 consent form for the procedure, which form listed complications including (but not limited to) blurred vision or loss of vision, dislocation of the lens, glaucoma, and the need for a corneal transplant, as well as a need for additional treatment and/or surgery.

A May 18, 2006 post-operative note reflects that phacoemulsification, intraocular lens placement, and anterior vitrectomy procedures were performed.  Complications noted were capsular rent and "nucleus into vitreous."  The operative report reflects that during surgery, the nucleus became unstable and rotated posteriorly into the vitreous cavity, the phacoemulsification hand piece was removed from the eye, the anterior vitrector was then inserted into the anterior chamber, and a vitrectomy was performed (followed by lens implantation).

The next day, a May 19, 2006 post-operative note reflects a diagnosis of a left eye retained lens, and that pars plana lensectomy and pars plana vitrectomy procedures were performed with no complications.

A May 20, 2006 VA ophthalmology record reflects left eye visual acuity was 20/300.  A June 2006 record reflects it was 20/CF (count fingers) at 20 feet.

A September 13, 2007 post-operative note reflects diagnoses of left eye pseudophakic bullous keratopathy, anterior basement membrane dystrophy with corneal scarring, and recurrent corneal erosion (albeit the Board acknowledges that a transcriptional error noted right eye instead of left eye), and that a penetrating keratoplasty was performed.  A separate implant note reflects a left eye corneal implant was also performed.  

Pre- and post-operative notes dated August 21, 2008 reflect diagnosed left eye central corneal scarring on corneal transplant, and a repeat penetrating keratoplasty was performed.  An implant note also reflects that a corneal implant was performed.  

A December 2008 record reflects diagnosed left eye secondary glaucoma, although the history was noted as difficult to follow and it was noted that he had been diagnosed with glaucoma suspect prior to the cataract surgery.  Also diagnosed was left eye pseudophakic bullous keratopathy, and anterior basement membrane corneal dystrophy status-post penetrating keratoplasty (PKP).  His vision was noted as unimproved.  

A May 2009 ophthalmology record reflects that the Veteran's left eye visual acuity was 20/CF, and diagnoses were recorded including left eye status-post PKP with significant left eye corneal astigmatism (noted as contributing to the Veteran's decreased vision), and secondary glaucoma.

As shown above, the Veteran's left eye visual acuity was 20/30 shortly prior to the May 18, 2006 surgery, and was 20/CF in June 2006 and in May 2009, and the May 2009 VA ophthalmology record indicates that the decreased vision was a result of the surgeries.  Also, as shown above, the May 18, 2006 surgical procedure ultimately resulted in necessitating a corneal transplant, and the Veteran was diagnosed with secondary glaucoma after the surgeries (albeit glaucoma suspect was noted prior to the procedures).  Therefore, the Board concedes that there is additional disability as a result of the May 18, 2006 left eye cataract surgery.  See 38 C.F.R. § 3.361(b) (2013).

The Board will now address whether the Veteran's additional disability was due to (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical treatment, or (b) an event not reasonably foreseeable.  See 38 U.S.C.A. § 1151(a).

A February 2010 VA medical opinion reflects that the VA examiner acknowledged that the Veteran had complications with his left eye cataract surgery involving rupture of his posterior capsule and loss of part of the cataract to the back of the eye, but opined this was not the result of any error in judgment or fault on the part of VA, and which the examiner opined was a reasonably foreseeable complication.  The examiner noted that the consent form signed by the Veteran noted these complications.  The examiner acknowledged that the complications necessitated further surgery and resulted in the Veteran developing secondary glaucoma and the need for corneal transplant, but again opined that these resultant conditions were not the result of any negligence on the part of VA with regard to the May 18, 2006 surgery.  

In August 2010, the Veteran submitted various medical articles in support of a new contention that when his left eye lens fragments fell into the vitreous during the May 18, 2006 cataract surgery, the surgeon should have stopped phacoemulsification, not chased any fragments that fell into the vitreous, left the phaco hand piece in the eye in the irrigation-only position in the anterior chamber to prevent further prolapse, and injected a viscoelastic through the side port incision before removing the phaco tip.
A September 2013 independent medical opinion from Dr. A.J., a Board certified ophthalmologist, was obtained, which reflects that Dr. A.J. reviewed the claims file, including the articles and argument submitted by the Veteran.  Dr. A.J. opined that it is not at least as likely as not that the Veteran has residuals of the May 18, 2006 left eye cataract surgery that are the result of carelessness, negligence, lack of proper skill, error in judgment, or other instance of fault on the part of VA in furnishing surgical treatment.  Dr. A.J. explained that there was no evidence in the medical records of any carelessness or negligence.  Dr. A.J. opined that the rupture of a capsule with fragments of the lens dropping into the vitreous is a known complication of cataract surgery and it has happened or will happen to any surgeon who performs enough surgeries.  He further opined that no lack of skill or error in judgment was shown, because the surgeon was able to recognize the posterior capsular tear and dropped nuclear fragments, he then did the appropriate maneuver of a complete anterior vitrectomy, and demonstrated exceptional skill and knowledge by then examining the entire capsule, finding the areas of tear and then being able to skillfully and successfully implant a foldable intraocular lens into the sulcus of the eye.  Dr. A.J. emphasized that such maneuvers showed skill, appropriate judgment, and recognized surgical techniques.  Dr. A.J. added that the VA surgeon had the foresight not to chase the fragments into the vitreous cavity, and that he appropriately referred the patient to a vitreo-retinal surgeon the next day.

With regard to whether any of the residuals of the surgery were the result of an event not reasonably foreseeable, Dr. A.J. again explained that the complications that occurred in the Veteran's case were all known complications of phacoemulsification cataract surgery, and that there are no residuals of the initial May 2006 surgery or the subsequent surgeries that are not known to occur, including bullous keratopathy (corneal edema) requiring the two keratoplasties with ensuing glaucoma or exacerbated glaucoma due to his previous ocular hypertension.  He further opined that, in turn, anterior basement membrane dystrophy with corneal scarring and recurrent corneal erosion are known complications of bullous keratopathy, and that astigmatism severe enough to cause uncorrectable spectacle visual acuity is a well-recognized complication of corneal transplantation.  Dr. A.J. added that the appropriate informed consents were obtained.
Regarding the Veteran's contention that the VA surgeon should not have chased any of the fragments or taken out the phaco piece, etc., Dr. A.J. emphasized that there was no evidence in the operative report that the May 18, 2006 VA surgeon chased any fragments that fell into the vitreous, that only an anterior vitrectomy was performed, and that the anterior vitrectomy was complete according to the report as no vitreous was left in the anterior chamber.  Dr. A.J. opined that the VA surgeon showed exceptional skill and performed the appropriate maneuvers of finding the areas of tear, performing the anterior vitrectomy and inserting a folded intraocular lens, and not chasing any of the nuclear fragments into the vitreous cavity, but rather, referring the Veteran to a vitreo-retinal surgeon the next day.  Dr. A.J. went on to explain that in his 37 years of experience, he has seen tears extend and vitreous continue to prolapse into the anterior chamber by leaving on the irrigation-only mode once a tear in the capsule occurs, and that adding additional material such as a viscoelastic into the anterior chamber at this point could add greater pressure and increase the tear, such that the technique suggested by the Veteran is not the panacea and in some cases can cause further damage, and that techniques must vary according to the individual situation.  

Dr. A.J. further noted with regard to one of the articles submitted by the Veteran that the use of a coaxial irrigation vector versus a bimanual separate irrigation system are merely different techniques that vary by case presentation and by surgeon.  Dr. A.J. had also explained that not all phacoemulsification machines are the same, and that the surgeon must take into account the techniques best used with the specific phacoemulsification machine he or she is using.  

Dr. A.J. also addressed the Veteran's assertion that one of the complications of the surgery was a posterior vitreous separation, and explained that it is not necessarily the case because such is a common physiologic process of aging.

The Board finds the September 2013 IME opinion of Dr. A.J. to be the most probative evidence of record with regard to whether the Veteran has residuals of the left eye cataract surgery due to due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in performing the procedure, or that is the result of an event that was not reasonably foreseeable.  The Board notes that Dr. A.J. based his September 2013 IME opinion on a detailed review of the claims file, and there is no competent medical opinion of record that contradicts the IME medical opinion.  In fact, it is wholly supported by the prior February 2010 opinion of the VA examiner.

The Board acknowledges the Veteran's apparent sincere belief that his complications of his left eye cataract surgery and resultant surgeries are due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in performing the procedure, or that they are the result of an event that was not reasonably foreseeable.  While the Board sympathizes with the Veteran's complications, acknowledged even by Dr. A.J. as "unfortunate," and although the Veteran as a lay person may be competent to report experiencing worsened visual acuity after all of the procedures and having to undergo various follow-up surgeries due to complications with the May 18, 2006 cataract surgery, the Veteran, as a lay person, is not shown to be competent to opine as to the physiologic nature and etiology of his ophthalmological conditions, nor as to the appropriate surgical procedure to have been employed in his case.  Such opinion clearly requires medical expertise in the field of ophthalmology.  See Jeandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As Dr. A.J. is a Board certified ophthalmologist, the Board ultimately finds his IME medical opinion, which is supported by an adequate rationale, to be by far more probative .

The Board also acknowledges that in May 2014 correspondence, the Veteran (by way of his representative) stated that Dr. A.J. failed to identify the correct method in handling, apparently, the complications involved with the May 18, 2006 surgery, and characterized the opinion as essentially stating that it is impossible to state anything with surety as every doctor, patient, and surgery is different.  As discussed in detail above, however, Dr. A.J. unequivocally opined that the VA surgeon performed the appropriate maneuvers of finding the areas of tear, performing the anterior vitrectomy and inserting a folded intraocular lens, and not chasing any of the nuclear fragments into the vitreous cavity, but rather, referring the Veteran to a vitreo-retinal surgeon the next day.  The Board also acknowledges the contention in his May 2014 correspondence that Dr. A.J. did not provide an opinion as to the rarety of the Veteran's complications.  By contrast, however, as discussed above, Dr. A.J. opined that while unfortunate, the Veteran's complications were in fact known complications of his procedure, that the rupture of a capsule with fragments of the lens dropping into the vitreous is not only a known complication of cataract surgery but has happened or will happen to any surgeon who performs enough surgeries, and that in his 37 years of experience, he himself had seen tears extend and vitreous prolapse into the anterior chamber.  It follows that the Board does not find that there is any peculiarity (as asserted by the Veteran) in the fact that his complications were set forth in the informed consent form (i.e., that there is any indication in any of the competent medical evidence of record that his complications were way outside of the norm).

Therefore, in light of the above, the Board concludes that the preponderance of the evidence is against the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for a residuals of left eye cataract surgery performed on May 18, 2006 at the VAMC in Ann Arbor, Michigan; the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of left eye cataract surgery performed at the Ann Arbor VAMC on May 18, 2006, is denied.



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


